Citation Nr: 1827786	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a hair loss disorder, to include as due to mustard gas exposure or an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing in October 2010 with a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  In December 2015, the Veteran was offered the opportunity to have a new hearing with a different VLJ.  To date, no response has been received.

The appeal was remanded for additional development in March 2016, which has been completed.  The issue of service connection for an eye disorder was also remanded at that time and later certified to the Board in February 2018.  However, as service connection for an eye condition was granted in a December 2017 rating decision, this issue is therefore no longer before the Board.


FINDINGS OF FACT

1.  The Veteran was not exposed to mustard gas or Lewisite during active service.

2.  The Veteran's hair loss has been attributed to a known diagnosis, alopecia areata, and the competent and probative evidence shows alopecia areata is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a hair loss disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1117 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.317.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hair loss as a result of service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms such as: (a) chronic fatigue syndrome, (b) fibromyalgia, (c) irritable bowel syndrome, or (d) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  

The Veteran's service records reflect service in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, the provisions of 38 C.F.R. § 3.317 are applicable.  However, at a June 2017 VA examination, a VA examiner diagnosed the Veteran's hair loss as alopecia areata.  There is no medical evidence to the contrary, i.e., evidence indicating that the hair loss is due to some other cause or due to an undiagnosed illness.  As the competent evidence indicates that the hair loss is attributable to the specific diagnosis (alopecia areata), there is no basis for awarding service connection for disability manifested by hair loss based on an undiagnosed illness.  38 C.F.R. § 3.317.

The Veteran also asserts that his hair loss is related to exposure to mustard gas while serving in the Gulf War.  

For claims involving exposure to mustard gas and Lewisite, if a Veteran was subjected to full-body exposure to specified vesicant agents during service, and subsequently develops certain conditions, service connection will be established for such conditions (absent willful misconduct or intervening cause).  38 C.F.R. § 3.316.  For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

For the presumption to apply, full-body exposure is required.  Although the Veteran asserts that he was exposed, no full-body exposure has been corroborated; indeed, the response from DoD indicates that full-body exposure would not have been a normal occurrence.  Additionally, the presumptive conditions do not include alopecia.  38 C.F.R. § 3.316 (a).    

The Veteran, through his attorney, asserts that he was exposed to mustard gas in 1991 while serving in Kuwait.  As proof, they provided a copy of personnel records to show that a member of the Veteran's unit, PFC DF, was exposed to mustard gas.  However, there is no evidence of record to suggest that the Veteran was, himself, exposed to mustard gas while in service.  The Veteran's service personnel record does not show any exposure to mustard gas.   In November 2016, the RO performed a search of the Chem-Bio Database and was unable to locate the Veteran.  Therefore, in February 2017, the RO requested further assistance in obtaining exposure verification for mustard gas from the Department of Defense (DOD).  In March 2017, DOD indicated it was unable to ascertain any exposure to chemical agents, including mustard gas, based on the information provided for the Veteran.  

Based on the evidence, the Board finds the Veteran did not have in-service exposure to chemical agents, including mustard gas, and is not entitled to service connection for hair loss on a presumptive basis pursuant to 38 C.F.R. § 3.316.  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis. 

Service treatment records are negative for a diagnosis of alopecia or any complaints of chronic hair loss.  Post-service medical records do not contain medical opinions linking alopecia areata to service.  At the VA examination in June 2017, the Veteran reported that his hair loss began after active duty.  The VA examiner opined that the Veteran's alopecia areata does not have an etiological relationship to service or mustard gas exposure.  There is competent medical opinion to the contrary.  

While lay persons are competent to provide opinions on some medical issues, the etiology of alopecia areata, falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran's assertion that his hair loss is related to service is neither competent nor probative.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The preponderance of the evidence is against the claim and the benefit of the doubt doctrine is therefore not for application.  Service connection for a hair loss disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a hair loss disorder, to include as due to mustard gas exposure or an undiagnosed illness, is denied.



			_____________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


